Exhibit 10.3

 

Stock Option Award Agreement

 

 

Giga-tronics Incorporated, a California corporation, and the undersigned person
(“Optionee”) are entering into this Stock Option Agreement effective as of the
Grant Date set forth below. The Company has granted to Optionee the option (the
“Option”) to purchase the number of shares (the “Shares”) of common stock, no
par value, of the Company (“Stock”) set forth below at the per Share purchase
price (the “Exercise Price”) set forth below, pursuant to the terms of this
Award Agreement. The Option was granted under the Company’s 2018 Equity
Incentive Plan, as the same may be amended, modified, supplemented or
interpreted from time to time (the “Plan”), which is incorporated herein by
reference and to which this Option is subject in all respects.

 

 

 

Optionee Name:  

 

 

Grant Date:   

 

 

Vesting Commencement Date:  

 

 

Number of Shares:  

 ISO       

 

Expiration Date:  

 

 

Exercise Price:  

 

 

1.       Terms of Plan. All capitalized terms used in this Award Agreement and
not otherwise defined shall have the meanings ascribed thereto in the Plan.
Optionee confirms and acknowledges that Optionee has received and reviewed
copies of the Plan and the Prospectus, dated November 30, 2018 with respect to
the Plan. The Plan is administered by the Committee which has complete authority
to make all determinations with respect to each Award, to interpret the Plan, to
prescribe, amend and rescind rules and regulations relating to the Plan, to
determine the terms and provisions of Award Agreements, and to make all other
determinations under the Plan.

 

2.       Nature of the Option. The Option has been granted as an incentive to
Optionee’s Continuous Service, and is in all respects subject to such Continuous
Service and all other terms and conditions of this Award Agreement and the Plan.
The Option is intended to be an Incentive Option.

 

3.       Vesting, Exercise and Term of Option. The Option shall vest and become
exercisable during its term in accordance with the following provisions:

 

(a)     Vesting and Right of Exercise.

 

(i)     The Option shall vest and become exercisable with respect to 25% of the
Shares on the first anniversary of the Vesting Commencement Date and as to an
additional one forty-eighth (1/48th) of the Shares each successive month
thereafter on the same day of each month as the Vesting Commencement Date until
all of the Shares have vested, subject to Optionee’s Continuous Service.

 

Form for Incentive Options (four year annual vesting)

 

--------------------------------------------------------------------------------

 

 

(ii)     Subject to Section 6.5 of the Plan, in the event of Optionee’s death,
disability or other termination of Optionee’s Continuous Service, the Option
shall be exercisable in the following manner, provided that the unvested portion
of the Option shall be immediately forfeited:

 

(I)     Termination of Employment: the Option ceases to be exercisable 90 days
following termination of employment, during which time it shall be exercisable
only to the extent exercisable at the date of termination, except that the
Option shall not be exercised after its Expiration Date;

 

(II)     Disability: if Optionee was in Continuous Service from the Grant Date
until the date of termination of service due to disability the Option ceases to
be exercisable twelve months following the date of termination of Continuous
Service from disability, during which time it shall be exercisable only to the
extent exercisable at the date of termination due to disability, except that the
Option shall not be exercised after its Expiration Date; and

 

(III)     Death: if the Optionee was in Continuous Service from the Grant Date
until the date of death, the Option ceases to be exercisable twelve months
following the date of death, during which time it shall be exercisable by the
Optionee’s estate or by a person who acquired the right to exercise the Option
by bequest, inheritance or otherwise as a result of the Optionee’s death only to
the extent exercisable at the date of death, except that the Option shall not be
exercised after its Expiration Date.

 

(b)     Method of Exercise. In order to exercise any vested portion of the
Option, Optionee shall notify the Company in writing by executing and delivering
the Notice of Exercise of Stock Option in the form attached hereto as Exhibit A
(the “Exercise Notice”). The Shares as to which the Option has been exercised
shall be registered in the name of Optionee or otherwise as the Optionee may
request and the Company shall permit.

 

(c)     Restrictions on Exercise; Term of Option.

 

(i)     Optionee may exercise the Option only with respect to Shares that have
vested in accordance with Section 3(a) of this Award Agreement.

 

(ii)     Optionee may not exercise the Option if the issuance of the Shares upon
such exercise or the method of payment of consideration for such Shares would
constitute a violation of any applicable federal or state securities law or
other law or regulation.

 

(iii)     The method and manner of payment of the Exercise Price will be subject
to the prohibition on loans to directors and executive officers in Section 402
of the Sarbanes-Oxley Act of 2002, to the rules under Part 221 of Title 12 of
the Code of Federal Regulations as promulgated by the Federal Reserve Board, and
to any other applicable laws, rules or regulations.

 

2

--------------------------------------------------------------------------------

 

 

(iv)     As a condition to the exercise of the Option, the Company may require
certain representations and warranties as the Company may request pursuant to
Section 9.3 of the Plan. Prior to or subsequent to exercise of the Option, the
Company may require the Optionee to enter into certain lock-up arrangements as
provided in Section 9.4 of the Plan.

 

(v)     Optionee may only exercise the Option upon, and the obligations of the
Company under this Award Agreement to issue Shares to Optionee upon any exercise
of the Option is conditioned on, satisfaction of all federal, state, local or
other withholding tax obligations associated with such exercise (whether so
required to secure for the Company a tax deduction or otherwise) (“Withholding
Obligations”). The Company reserves the right to require Optionee to remit to
the Company an amount sufficient to satisfy all Withholding Obligations prior to
the issuance of any Shares upon any exercise of the Option. In addition,
Optionee authorizes the Company to deduct any such Withholding Obligations from
any payments of any kind due to Optionee (whether in connection with the Option
or otherwise). Subject to the approval of the Committee (which may be
unreasonably withheld), the Optionee may elect to satisfy Withholding
Obligations, in whole or in part, by having the Company withhold shares of Stock
otherwise due to the Optionee upon exercise of the Option, or by submitting
shares of Stock previously owned by the Optionee.

 

(vi)     No fraction of a Share shall be purchasable or deliverable upon
exercise of the Option, but in the event any such Shares shall include a
fraction of a Share (whether due to net exercise, payment of the Exercise Price
by having Shares withheld or by submitting previously owned shares, by
adjustment of the Option as provided in the Plan, or otherwise), such number of
Shares shall be rounded down to the nearest smaller whole number of Shares.

 

(vii)     The Option may not be exercised following the Expiration Date, and may
be exercised during such term only in accordance with the terms of this Award
Agreement.

 

4.       Transferability of Option.

 

(a)     The Option may not be transferred by the Optionee and any transfer of
the Option shall be void.

 

(b)     The terms of this Award Agreement shall bind the Optionee and his or her
spouse or domestic partner and the respective Permitted Transferees, executors,
administrators, heirs, personal representatives and successors of the foregoing.

 

3

--------------------------------------------------------------------------------

 

 

5.       Method of Payment.

 

(a)     Upon exercise (and together with the delivery of the Exercise Notice),
Optionee shall pay the aggregate Exercise Price of the Shares purchased and the
Withholding Obligations by any of the following methods, or a combination
thereof, at the election of Optionee:

 

(i)     cash;

 

(ii)     certified or bank cashier’s check;

 

(iii)     if shares of Stock are traded on an established stock market or
exchange on the date of exercise, by surrender of whole shares of Stock having a
Market Value equal to the portion of the Exercise Price to be paid by such
surrender, provided that if such shares of Stock to be surrendered were acquired
upon exercise of an Incentive Option, Optionee must have first satisfied the
holding period requirements under Section 422(a)(1) of the Code;

 

(iv)     by a “net exercise” of the Option, in which the Company will not
require a payment of the Exercise Price but will reduce the number of shares of
Stock issued upon the exercise by the largest number of whole shares that have a
Fair Market Value that does not exceed the aggregate Exercise Price of the
Shares as to which the Option is being exercised. With respect to any remaining
balance of the aggregate Exercise Price, the Company will accept a cash payment
from the Optionee. The number of shares of Stock underlying the Option will
decrease following exercise to the extent of (i) Shares used to pay the Exercise
Price of an Option under the “net exercise” feature, (ii) Shares actually
delivered to the Optionee as a result of such exercise and (iii) shares withheld
to pay the Withholding Obligations; or

 

(v)     if shares of Stock are traded on an established stock market or exchange
on the date of exercise, pursuant to and under the terms and conditions of any
formal cashless exercise program authorized by the Company entailing the sale of
the Stock subject to an Option in a brokered transaction (other than to the
Company).

 

(b)     Payment in Stock. If Optionee shall pay all or a portion of the
aggregate Exercise Price and Withholding Obligations due upon an exercise of the
Option by surrendering shares of Stock pursuant to Section 5(a)(iii), then
Optionee:

 

(i)     shall accompany the Exercise Notice with a duly endorsed blank stock
power (with an appropriate signature guarantee if requested by the Company) with
respect to the number of shares of Stock to be surrendered and shall deliver the
certificate(s) representing such surrendered shares to the Company at its
principal offices within two business days after the date of the Exercise
Notice;

 

4

--------------------------------------------------------------------------------

 

 

(ii)     authorizes the Company to transfer so many whole number of Shares
represented by such certificate(s) that have a Fair Market Value that does not
exceed the aggregate Exercise Price for the Shares as to which the Option is
being exercised. With respect to any remaining balance of the aggregate Exercise
Price, the Company will accept a cash payment from the Optionee; and

 

(iii)     may not surrender any fractional share as payment of any portion of
the Exercise Price.

 

6.      Not an Employment Contract. Nothing in the Plan or this Award Agreement
shall confer upon Optionee any right to continuation of the Optionee’s
employment or other association with the Company or shall interfere with or
restrict in any way the rights of the Company, which are hereby expressly
reserved, to modify the terms of Optionee’s employment or to terminate
Optionee’s employment at any time for any reason whatsoever, with or without
cause.

 

7.      Tax Consequences Generally. Optionee acknowledges that Optionee may
suffer adverse tax consequences as a result of exercise of the Option. Optionee
acknowledges that the Company advises Optionee to consult with the Optionee’s
tax advisers in connection with the tax implications relating to the Option
including but not limited to the acquisition, disposition or transfer of the
Option or of any securities or property in connection therewith, and that
Optionee is not relying on the Company for any tax advice in connection
therewith. Any adverse consequences incurred by an Optionee in connection with
the Option, including, without limitation, from the use of shares of Stock to
pay any part of the Exercise Price or any tax in connection with the exercise of
the Option, and any adverse tax consequences arising from a disqualifying
disposition within the meaning of Section 422 of the Code, shall be the sole
responsibility of Optionee.

 

8.      Consent of Spouse/Domestic Partner. Optionee agrees that Optionee’s
spouse’s or domestic partner’s interest in the Option is subject to this Award
Agreement and such spouse or domestic partner is irrevocably bound by the terms
and conditions of this Award Agreement. Optionee agrees that all community
property interests of Optionee and Optionee’s spouse or domestic partner in the
Option, if any, shall similarly be bound by this Award Agreement. Optionee
agrees that this Award Agreement is binding upon Optionee’s and Optionee’s
spouse’s or domestic partner’s executors, administrators, heirs and assigns.
Optionee represents and warrants to the Company that Optionee has the authority
to bind Optionee’s spouse/domestic partner with respect to the Option. Optionee
agrees to execute and deliver such documents as may be necessary to carry out
the intent of this Section 10 and the consent of Optionee’s spouse/domestic
partner.

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Optionee and the Company are entering into this Award
Agreement as of the Grant Date.

 

 

 

   

Giga-tronics Incorporated

                           

By:

 

Optionee Signature

         

Name:

         

Optionee Name

 

Title:

 

 

 

6

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Notice of Exercise of Stock Option/Tandem Stock Appreciation Right

 

 

 

I ________________________________________ (please print legibly) hereby elect
to exercise the stock options(s) identified below (the “Option(s)”) granted to
me by Giga-tronics Incorporated (the “Company”) under its 2018 Equity Incentive
Plan (the “Plan”) with respect to the number of shares of Stock of the Company
set forth below (the “Shares”). I acknowledge and agree that my exercise of the
Option(s) is subject to the terms and conditions of the Plan and the Stock
Option Award Agreement(s) governing the Option(s). Optionee confirms and
acknowledges that Optionee has received and reviewed copies of the Plan and the
Prospectus, dated _____________, with respect to the Plan.

 

 

1.

_____________ Shares at $ ________ per share (Grant date of Option):
____________

 

2.

_____________ Shares at $ ________ per share (Grant date of Option):
____________

 

3.

_____________ Shares at $ ________ per share (Grant date of Option):
____________

 

4.

_____________ Shares at $ ________ per share (Grant date of Option):
____________

 

 

[OPTION EXERCISE]

 

I choose to pay the Exercise Price of the above option(s) as follows [please
complete the numbered item(s) which apply to your exercise]:

 

1.   Cash: $____________________ 

 

2.   Check: $____________________ (please make checks payable to Giga-tronics
Incorporated)

 

3.   Surrender of _________________ Shares

 

4.   Net exercise as described in Section 5(a)(iv) of the Option ☐   [if
applicable check box] 

 

 

I choose to pay the tax withholding relating to the exercise of the above
option(s) as follows:

 

5.   Cash: $____________________

 

6.   Check: $____________________ (please make checks payable to Giga-tronics
Incorporated)

 

7.   Surrender of _________________ Shares currently owned by Optionee

 

8.   Withholding of _______________ Shares from Shares otherwise deliverable on
exercise. 

 

 

 

 

--------------------------------------------------------------------------------

 

 

- 2 -

 

   

 

 

[IF APPLICABLE]

 

 

Please deliver the stock certificate(s) representing the Shares to (please print
legibly):

 

 

                                                                               
          

 

                                                                               
          

 

                                                                               
          

 

                                                                               
          

 

 

 

 

 

 

 

Name:     (please print legibly)

 

Signature:  

 

Date:  

 

Phone No:  

 